UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 7, 2010 STANDARD PACIFIC CORP. (Exact Name of Registrant as Specified in Charter) Delaware 1-10959 33-0475989 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 26 Technology Irvine, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949)789-1600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT ITEM8.01 OTHER EVENTS On December 7, 2010, Standard Pacific Corp. (the “Company”) issued a press release announcing the launch of a proposed private offering of senior notes.The press release was issued pursuant to Rule 135c under the Securities Act of 1933, as amended (the “Securities Act”), and is attached as Exhibit 99.1 hereto. On December 7, 2010, the Company also issued a press release announcing the pricing of its $675 million principal amount of senior notes.The press release was issued pursuant to Rule 135c under the Securities Act, and is attached as Exhibit 99.2 hereto. ITEM9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits EXHIBIT NUMBER DESCRIPTION Press Release announcing proposed senior notes offering dated December 7, 2010. Press Release announcing pricing of senior notes offering datedDecember 7,2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 9, 2010 STANDARD PACIFIC CORP. By: /S/ JOHN M. STEPHENS John M. Stephens Senior Vice President and Chief Financial Officer EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION Press Release announcing proposed senior notes offering dated December 7, 2010 Press Release announcing pricing of senior notes offering datedDecember 7,2010
